DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2019 is being considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following items must be shown or the feature(s) canceled from the claim(s).
clamping jaws as discussed in claim 10  
Tension spring as discussed in claim 7.  Although Item 73 is shown in Figure 4, it is not clear what is what and how everything is connected.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Applicant is advised that should claims 8 and 16 be found allowable, claims 17 and 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 17 appears to be a duplicate of previously recited claim 8.  Claim 18 appears to be a duplicate of previously recited claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 11 recites the limitation “or, a plurality of positions of the plurality of sliding grooves and the plurality of positions of the plurality of sliding blocks are exchanged.”  It is unclear what the or statement is in reference to.  For such reason the claim is determined to be indefinite.  For Examination purposes, this or statement to be interpreted as “and the plurality of sliding blocks are inserted into the plurality of sliding grooves and move in the plurality of sliding grooves; or, a plurality of positions of the plurality of sliding grooves and the plurality of positions of the plurality of sliding blocks are exchanged.”
Claim 9 recites the limitation “wherein the cleaning barrel comprises a barrel body and a support, and the support is arranged in the barrel body and is configured to rotate relative to the barrel body.”  It is unclear if the support is the same or different component to “a support site” as claimed in claim 1.  As such, the claim in determined to be indefinite.  After looking at the specification, the support site and the support are the same component.  For Examination purposes, the support site and the support are to be considered to be the same component.  Further, there is very little detail in Paragraph [0030] on what the support is.  The term support is to be interpreted broadly to be anything that can support a mop.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiaxing (CN204889887U).
Regarding claim 1 (Currently Amended) Jiaxing discloses a cleaning tool capable of contracting to be cleaned and expanding to be used, comprising: a mop (Figure 1) and a cleaning barrel (Figure 8), wherein, the mop comprises a mop head (Item 2) and a mop rod (Item 1) connected with the mop head, the mop rod is a rotary mop rod (Paragraph [0030]), wherein, the rotary mop rod is configured to linearly move upwards or downwards and be driven to rotate (Paragraph [0034]; part of the handle (item 20 linearly moves), and a support site (Item 27) used for supporting the mop head during a rotation is arranged in the cleaning barrel; the mop further comprises a transformation driving mechanism (Items 6, 7, 8, and 13); the mop head comprises at least one movable plate (Items 4 and 5) and a base plate (Item 3), the at least one movable plate is located on a same plane as the base plate and are configured to slide relative to the base plate, and a track mechanism (Item 10) used for defining a movement track of the at least one movable plate is arranged between the at least one movable plate and the base plate; and the mop rod is configured to rotate relative to the base plate to drive the transformation driving mechanism to drive the at least one movable plate to move so as to change a length and a width of the mop head (Paragraph [0030]).  
Regarding claim 2 (Original) Jiaxing discloses the cleaning tool capable of contracting to be cleaned and expanding to be used according to Claim 1, wherein a junction of the mop rod 
Regarding claim 3 (Currently Amended) Jiaxing discloses the cleaning tool capable of contracting to be cleaned and expanding to be used according to Claim 1, wherein the transformation driving mechanism comprises a driving gear (Item 6 rotates and drives Items 4 and 5 to expand which causes Items 13 to rotate amongst geared surfaces 10 and 9) connected with the mop rod and a plurality of driven gears (Item 13) connected with the at least one movable plate, and the driving gear rotates Page 19 of 25to drive the at least one movable plate to rotate through the plurality of driven gears; and the track mechanism is composed of a plurality of sliding grooves (Annotated Figure 2) formed in the base plate and a plurality of sliding blocks (Item 12) arranged on the at least one movable plate, and the plurality of sliding blocks are inserted into the plurality of sliding grooves and move in the plurality of sliding grooves (Paragraph [0032]).

    PNG
    media_image1.png
    850
    1277
    media_image1.png
    Greyscale

Annotated Figure 2
Regarding claim 4 (Currently Amended) Jiaxing discloses the cleaning tool capable of contracting to be cleaned and expanding to be used according to Claim 3, wherein, the base plate is arranged between the at least one movable plate and the plurality of driven gears, and the plurality of driven gears are fixedly connected with the plurality of sliding blocks (Lines 198-201).  
Regarding claim 5 (Currently Amended) Jiaxing discloses the cleaning tool capable of contracting to be cleaned and expanding to be used according to Claim 1, further comprising  an upper cover (top of Item 3. Line 130 “Figure 3 is a schematic diagram of the structure of the telescopic flat drag after removing the fixed plate” which then shows Items 7 and 8.  Therefore a part of 3 must cover this assembly), an external universal joint assembly (items 15 and 16) and an internal universal joint assembly (Items 14 and bottom of Item 1), wherein the upper cover is arranged over the base plate (best shown in Figure 3), and the internal universal joint assembly is arranged in the external joint assembly; the external universal joint assembly comprises an external upper joint (Item 15) and an external lower joint (Item 16), the external upper joint is rotatably connected with the external lower joint, and the external lower joint is rotatably connected with the upper cover (best shown in Fig 5); and the internal universal joint assembly comprises an internal upper joint (bottom of Item 1) and an internal lower joint (Item 14), the internal upper joint is rotatably connected with the internal lower joint, the internal lower joint is rotatably connected with a driving wheel (Item 6), and the internal upper joint is connected with the mop rod.
Regarding claim 6 (Currently Amended) Jiaxing discloses the cleaning tool capable of contracting to be cleaned and expanding to be used according to Claim 1, wherein the transformation driving mechanism comprises a stretchable connecting rod (Items 7 and 8), two ends of the stretchable connecting rod are rotatably mounted on the at least one movable plate respectively, the mop rod is connected with the stretchable connecting rod and is configured to 
Regarding claim 8 (Currently Amended) Jiaxing discloses the cleaning tool capable of contracting to be cleaned and expanding to be used according to Claim 3, further comprising  an upper cover (top of Item 3. Line130 “Figure 3 is a schematic diagram of the structure of the telescopic flat drag after removing the fixed plate” which then shows Items 7 and 8.  Therefore a part of 3 must cover this assembly), an external universal joint assembly (items 15 and 16) and an internal universal joint assembly (Items 14 and bottom of Item 1), wherein the upper cover is arranged over the base plate (best shown in Figure 3), and the internal universal joint assembly is arranged in the external joint assembly; the external universal joint assembly comprises an external upper joint (Item 15) and an external lower joint (Item 16), the external upper joint is rotatably connected with the external lower joint, and the external lower joint is rotatably connected with the upper cover (best shown in Fig 5); and the internal universal joint assembly comprises an internal upper joint (bottom of Item 1) and an internal lower joint (Item 14), the internal upper joint is rotatably connected with the internal lower joint, the internal lower joint is rotatably connected with a driving wheel (Item 6), and the internal upper joint is connected with the mop rod.
Regarding claim 9 (Currently Amended) Jiaxing disclose the cleaning tool capable of contracting to be cleaned and expanding to be used according to Claim 1, wherein the cleaning barrel comprises a barrel body (Item 28) and a support (Item 27), and the support is arranged in the barrel body and is configured to rotate relative to the barrel body.  
Regarding claim 10 (Currently Amended) Jiaxing disclose the cleaning tool capable of contracting to be cleaned and expanding to be used according to Claim 9, wherein the support is provided with a clamping body, the base plate is provided with a clamping jaw (Item 26), and during drying, the clamping jaw corresponds to the clamping body (as best understood, Paragraph [0036]).  
Regarding claim 11 (New) Jiaxing disclose the cleaning tool capable of contracting to be cleaned and expanding to be used according to Claim 2, wherein the transformation driving mechanism comprises a driving gear (Item 6 rotates and drives Items 4 and 5 to expand which causes Items 13 to rotate amongst geared surfaces 10 and 9) connected with the mop rod and a plurality of driven gears (Item 13) connected with the at least one movable plate, and the driving gear rotates to drive the at least one movable plate to rotate through the plurality of driven gears; and the track mechanism is composed of a plurality of sliding grooves (Annotated Figure 2) formed in the base plate and a plurality of sliding blocks (Item 12) arranged on the at least one movable plate, and the plurality of sliding blocks are inserted into the plurality of sliding grooves and move in the plurality of sliding grooves (Paragraph [0032]).
Regarding claim 12 (New) Jiaxing disclose the cleaning tool capable of contracting to be cleaned and expanding to be used according to Claim 11, wherein, the base plate is arranged between the at least one movable plate and the plurality of driven gears, and the plurality of driven gears are fixedly connected with the plurality of sliding blocks (Lines 198-201).  
Regarding claim 13-18 (New) Jiaxing discloses the cleaning tool capable of contracting to be cleaned and expanding as previously discussed, further comprising  an upper cover (top of Item 3. Line 130 “Figure 3 is a schematic diagram of the structure of the telescopic flat drag after removing the fixed plate” which then shows Items 7 and 8.  Therefore a part of 3 must cover this assembly), an external universal joint assembly (items 15 and 16) and an internal universal joint assembly (Items 14 and bottom of Item 1), wherein the upper cover is arranged over the base plate (best shown in Figure 3), and the internal universal joint assembly is arranged in the external joint assembly; the external universal joint assembly comprises an external upper joint (Item 15) and an external lower joint (Item 16), the external upper joint is rotatably connected with the external lower joint, and the external lower joint is rotatably connected with the upper cover (best shown in Fig 5); and the internal universal joint assembly .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US2005/0044648) in view of Lee (US2012/0167321).
Regarding claim 1 (Currently Amended) Jones discloses a cleaning tool (Item 300) capable of contracting to be cleaned and expanding to be used, comprising: a mop (Paragraph [0049]), wherein, the mop comprises a mop head (Item 110) and a mop rod (Item 100) connected with the mop head, the mop rod is a rotary mop rod, wherein, the rotary mop rod is configured  to linearly move upwards or downwards (Paragraph [0019]) and be driven to rotate (Paragraph [0033]), and; the mop further comprises a transformation driving mechanism (Items 302, 304 and 306); the mop head comprises at least one movable plate (Items 310 and 312) and a base plate (Item 308), the at least one movable plate is located on a same plane as the base plate and are configured to slide relative to the base plate, and a track mechanism (Items 416 and 418) used for defining a movement track of the at least one movable plate is arranged between the at least one movable plate and the base plate; and the mop rod is configured to 
Jones fails to explicitly disclose a mop and a cleaning barrel wherein a support site used for supporting the mop head during a rotation is arranged in the cleaning barrel. 
Lee teaches a mop and a cleaning barrel (Figure 2) wherein a support site (Item 211) used for supporting the mop head during a rotation is arranged in the cleaning barrel.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the mop of Jones with a cleaning barrel as taught by Lee.  Cleaning barrels (buckets) are commonly used to store fluid, rinse the mop, and squeeze the excess fluid out of the mop.  Using a cleaning barrel with a support to help support the mop while doing these tasks would help the user, since it is known that these tasks can be difficult and troublesome (Paragraph [0007] of Lee).
Regarding claim 2 (Original) Jones in view of Lee disclose the cleaning tool capable of contracting to be cleaned and expanding to be used according to Claim 1, wherein a junction of the mop rod and the mop head is always located at a center of the mop head before and after the length and width of the mop head are changed (Jones Figures 4 and 5).  
Regarding claims  3 and 11 (Currently Amended) Jones in view of Lee disclose the cleaning tool capable of contracting to be cleaned and expanding as discussed above, wherein the transformation driving mechanism comprises a driving gear (Jones Item 302) connected with the mop rod and a plurality of driven gears (Jones Item 304a and b and 30a-c) connected with the at least one movable plate, and the driving gear rotates Page 19 of 25to drive the at least one movable plate to rotate through the plurality of driven gears; and the track mechanism is composed of a plurality of sliding grooves (Item 416 is a vertical hole/groove that rotates about “C”) formed in the base plate and a plurality of sliding blocks (housing around Items 416 and 
Regarding claims 4 and 12 (Currently Amended) Jones in view of Lee disclose the cleaning tool capable of contracting to be cleaned and expanding as discussed above, wherein, the base plate is arranged between the at least one movable plate and the plurality of driven gears, and the plurality of driven gears are fixedly connected with the plurality of sliding blocks (Jones Figure 3 and Paragraph [0034-35]).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jiaxing (CN204889887U) in view of Wang (CN20180660U)
Regarding claim 7 (Currently Amended) Jiaxing discloses the cleaning tool capable of contracting to be cleaned and expanding to be used according to Claim 6, wherein the stretchable connecting rod comprises at least two telescopic rods (Items 7 and 8), a jacket (top of Item 3), and a cam (Item 6) wherein the telescopic rods are arranged in the jacket, and the cam is arranged between the two telescopic rods and is configured to rotate relative to the jacket to drive the telescopic rods to stretch or retreat.  
Jiaxing fails to explicitly disclose a tension spring and two ends of the tension spring are connected with the two telescopic rods.  
Wang teaches a mop wherein the stretchable connecting rod comprises at least two telescopic rods (Item 10 and 12), a jacket (top of item 4), and a tension spring (Item 13), wherein the two ends of the tension spring are connected with the two telescopic rods (everything is connected. The tension spring connects the right slide plate to the extending left skateboard).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the tension springs of Park to the mop assembly of Jiaxing.  The tension springs in Park help return the mop to a contracted position.  
There are different embodiments with different numerals.  It is confusing if there is a difference between the cover and the jacket.  For clarity of the record if the Applicant can make a comment if they are a similar component in different embodiments of if they can be used together.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723